1    JEFF HOFFMAN SBN: 225569
     LAW OFFICE OF JEFF D. HOFFMAN
2    825 Washington, Suite 330
     Oakland, CA 94607
3    Telephone: (510) 451-0290
     Facsimile: (510) 451-0292
4
     Attorney for Petitioner,
5
     HELENE A. AIWAZ
6

7
                                UNITED STATES BANKRUPTCY COURT

8                               NORTHERN DISTRICT OF CALIFORNIA
9
     In re                                              Case No.: 17-42343
10
     HELENE A. AIWAZ,                                   Chapter 13
11

12                  Debtor and Movant                   MOTION TO MODIFY CHAPTER 13
                                                        PLAN
13

14
             Debtor Helene A. Aiwaz (“Debtor”) respectfully requests that the Court modify Debtor’s
15
     confirmed Chapter 13 plan (“Plan”) as follows:
16
             Allow Debtor until October 1, 2019 to sell her house located at 2926 Devon Way, San
17
     Pablo, CA 94806 (“House”) and pay the mortgage arrearage for it.
18           Debtor’s confirmed chapter 13 plan (“Plan”) provides that Debtor would sell the House
19   and pay the arrearage by December 1, 2018. Dkt. 51, filed July 13, 2018. Debtor listed the
20   House for sale, but potential buyers declined to make offers once they learned of attached liens
21   that were illegitimately placed on the House by persons who took illegal advantage of her now-

22
     deceased parents (“Liens”), the latter who owned the house at the time the liens were recorded.
     Declaration of Helene A. Aiwaz in Support of Motion to Modify Chapter 13 Plan (“Debtor
23
     Dec.”), ¶¶ 1-5. Because Debtor failed to sell the House and pay the arrearage by the time
24
     provided in the Plan, the chapter 13 trustee in this case filed a motion to dismiss this case for
25
     failure to sell or refinance the House. Dkt. 67, filed December 6, 2018.
26
             After multiple potential buyers refused to make offers once they learned of the Liens,
27
     Debtor hired an attorney to remove the Liens in a quiet title action in State Court. However, that
28   attorney was not able to remove the Liens. Debtor Dec., ¶¶ 6, 7.

                                                       1

                                          MOTION TO MODIFY PLAN
     Case: 17-42343       Doc# 68      Filed: 12/19/18     Entered: 12/19/18 16:15:30        Page 1 of 2
            Debtor has now hired a new attorney, The Marquez Law Group, PC, in San Francisco,
1
     California (“Law Firm”). The Law Firm assigned attorney Neil E. Chan to this matter.
2
     Declaration of Neil E. Chan in Support of Motion to Modify Chapter 13 Plan (“Attorney Dec.”).
3
     Mr. Chan estimates that it is likely that he will be able to get the liens removed. Attorney Dec.,
4
     ¶ 4. However, Mr. Chan believes that it will take at least six months to do so. Attorney Dec.,
5
     ¶ 5.
6           Therefore, Debtor respectfully requests until October 1, 2019 to sell the House and pay
7    the arrearage owed on it. Debtor has not attempted to delay creditors and has attempted to sell
8    the House to the best of her ability.
9           The plan, if modified, would be completed within sixty (60) months from commencement

10
     of the case.

11
            WHEREFORE, the Debtor requests that the Court deny the trustee’s motion to dismiss
12
     and modify the Chapter 13 plan as set forth above.
13

14

15

16
     DATED this 19th Day of December, 2018                        /s/ Jeff Hoffman________
17                                                                Jeff Hoffman
                                                                  Attorney for Debtor
18                                                                HELENE A. AIWAZ
19

20

21

22

23

24

25

26

27

28


                                                       2

                                             MOTION TO MODIFY PLAN
     Case: 17-42343       Doc# 68      Filed: 12/19/18     Entered: 12/19/18 16:15:30       Page 2 of 2
